Citation Nr: 0823671	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, to include depressive disorder and/or post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1977 to June 1978.  
She was born in 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
January 2008; a transcript is of record.

Although the case was initially certified on two separate 
issues relating to an acquired psychiatric disability, one of 
which contained an element of whether a prior final claim had 
been reopened, the Board finds that on review of the 
aggregate record, the issue is better combined as shown on 
the first page, above.  It is to the veteran's decided 
advantage to do so, and it eliminates confusion as to any 
differences between one or another psychiatric diagnosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran had a history of some form of unidentified mental 
health problems prior to service, as she checked the box 
asking about "nervous trouble of any sort"on the entrance 
examination in February 1977.  Her only comment to the 
examining provider was that she had "trouble getting to 
sleep."  Clinical evaluation noted no psychiatric 
abnormality. 

In June 1977, she was seen for complaints of abdominal pain 
which were felt to be probably "due to anxiety."  She was 
then a student.  The record specifically states that she was 
then referred to a chaplain.  In July 1977, she was seen for 
complaints of being tired all the time and sleeping, and that 
her menstrual cycle would last as long as 3 weeks at a time  
She was said to be worried about being anemic, and had 
increased anxiety due to school training.  The clinical 
impression was anxiety.  Anemia was to be ruled out, and the 
subsequent blood test showed a normal cell count and no 
anemia.  To that point, documentation shows that she had been 
at Forts McClellan and Jackson.  

She was then sent to Ft. Gordon.  In February 1978, then 19 
years of age, she was seen at the OB/GYN clinic as a walk-in 
for nausea.  In March and April 1978, after having been sent 
to Ft. Bragg, she was reported to be 3 months pregnant.  Said 
to be due to deliver on October 3, 1978, and was given a 
limited-duty physical profile.  In May 1978 she said that, 
while she continued to be nauseated, she thought her nerves 
were the cause of her current problems.  She was sent for a 
mental hygiene consultation.  The diagnosis was depression.

On the separation examination, while it was noted that she 
was pregnant and it was a Chapter 8 discharge, she was noted 
to also have "personal problems" which were not further 
described.  (Chapter 8 of the Army Enlisted Personnel Manual, 
AR 635-200, provides procedures for voluntary discharge of a 
pregnant soldier.)

Since service, the veteran has been treated and evaluated on 
numerous occasions for mental health problems.  She has 
carried a number of psychiatric diagnoses, including major 
depression.  Her most recent treatment at VA facilities has 
been for the currently diagnosed PTSD.  

A VA Form 21-527, claiming non-service-connected disability 
pension, is of record, filed by the veteran's representative 
in June 2002.  On that form, she identified her three 
children, their names, and their dates of birth, and reported 
that she was divorced.  It is unclear whether additional 
records may be elsewhere under some other name.  Her pension 
claim was administratively denied because she lacks the 
requisite wartime service for that benefit.

A clinical record from 1998 refers to her having had repeated 
head injuries due to domestic abuse in 1984 and 1997, and 
undergoing physical abuse and assault as well as 
polysubstance abuse.  On another consultation sheet she said 
that she had a "decent" relationship with two of her 
children.  (She elaborated on that at her hearing before the 
undersigned.) 

There is historical information in VA examination reports on 
file, including in September 2002, in which she described a 
difficult childhood.  She also indicated that she was subject 
to one Article 15 (non-judicial punishment under the Uniform 
Code of Military Justice) proceeding in service, and while 
the charge was withdrawn from the file, she thought a record 
might still exist.  It is not in her file.

On the standard protocol for analyzing the results of alleged 
sexual trauma in October 2000, complete results from which 
are in the file (and associated with data provided by the 
Social Secutity Administration (SSA)), she was diagnosed on 
Axis I as having PTSD; major depressive disorder, severe, 
with psychotic symptoms (provisional); alcohol dependence, in 
early full remission; and delusional disorder.  The Axis II 
diagnosis was paranoid personality disorder.  Her global 
assessment of functioning (GAF) score at that time was 35. 

In her candid and forthright testimony before the undersigned 
in January 1998, she reported her situation in service, which 
suggested assault in the form of repeated incidents of sexual 
contact enforced before, during, and after the fact by 
threats and intimidation, by an acting sergeant with 
authority over her while she was a trainee or student.  She 
gave the chronology of her duty stations (Forts McClellan, 
Jackson, Gordon, and finally Bragg), all of which were 
entirely consistent with her service documentation.  

The testimony she gave with regard to the circumstances which 
she alleged to be in-service stressors were recorded in 
detail, some of which she preferred not to have made public 
or available to family members, including the son with whom 
she was pregnant at the time of discharge.  The chronology of 
her circumstances is not inconsistent with the actual records 
cited above.  Moreover, her reluctance to share the 
information is certainly understandable, and it is in part 
for that reason, that the issue has been recharacterized as 
shown on the cover of this decision.  

It appears that her service clinical information may now be 
all of record, but her 201 personnel file is not.  It is not 
clear that this would be any more helpful, as neither the 
chaplain's visit(s) nor mental health consults would likely 
be further delineated therein.  However, an Article 15 report 
might well reflect on her mental health status at the time.

The issue is, in sum, bifurcated into what she may or may not 
have exhibited prior to service; what she experienced in 
service; and what she has shown since then, and the 
relationship between and among them all.

There are myriad regulations with regard to PTSD due to 
personal assault, and while they are certainly applicable in 
this case, by her own admission, primarily for proof 
requirements, she is not secure in pursuing that avenue of 
redress.  

Nonetheless, the guidelines with regard to such PTSD claims 
may be helpful for an evaluating psychiatrist in determining 
whether whatever she had prior to service, whether it was an 
acquired condition or personality oriented, was in fact 
aggravated in service, and/or whether there was some 
superimposed acquired mental health disorder which resulted 
from service.

In any event, in order to prevail on the issue of service 
connection for any particular disability under the law, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, only an isolated check-mark identifies the pre-
existing mental health problems, plus her more recent 
discussions of her childhood.  This does not clarify just 
what sort of problems she may have had before service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), 
and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For instance, if the veteran has a diagnosis of depression 
prior to service, she may have sustained aggravation thereof 
during service; or there may have been a different, 
superimposed disability which arose in service, to include, 
potentially, PTSD.  Given the veteran's compromised mental 
health and the impact it has had on her life, it may be 
beneficial to attempt to obtain further pertinent 
information.  

On the other hand, it appears that most, if not all, post-
service VA records are now available, as are the private 
mental health records the veteran has identified.  It is 
unclear that further records may be available in that regard, 
although it is curious that several private caregivers have 
said that there were no records under her given name and 
suggested that another name might have been used.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  If the veteran has any documentation 
with regard to her mental health problems 
prior to service including any treatment, 
diagnoses, etc., she should make it available 
or identify any sources for VA to obtain it, 
if feasible.
    
    (b)  Up-dated records of the veteran's 
post-service VA psychiatric treatment and any 
private mental health care should be obtained, 
with the veteran's authorization as needed.  
    
    (c)  If there are records under any other 
name, she should provide identification 
thereof and authorize release of such records 
to VA. 
    
    (d)  The service department should be asked 
for her 201 personnel file, to include any 
reports of Article 15 action.

2.  The veteran should then be scheduled for a 
psychiatric examination to determine the exact 
nature, extent, and correct diagnoses of all 
of her mental health disabilities before, 
during and since service.  

The claims folder, to include all records and 
a copy of this Remand, must be made available 
to the examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that the 
claims folder was so reviewed.  

    (a)  The examination report should include 
a definitive diagnosis or diagnoses of the 
veteran's current condition, with reference to 
the previous medical records on file and other 
information from before, during, and after 
service, with comparisons of the condition 
from those periods.  

    (b)  What was the nature of the 
veteran's pre-service psychiatric 
condition, if that is now ascertainable?

    (c)  What psychiatric problems, if any, 
did she manifest in service?

    (d)  If there was a pre-service 
psychiatric disorder, was that condition 
aggravated in, or as a result of, service, 
beyond the natural progress of the 
condition?  

	(e)  If post-traumatic stress disorder 
is currently diagnosed, is that PTSD 
causally related to events contemporaneous 
with the veteran's service?  If not, 
please explain.

    (f)  The above responses should be 
couched in terms of whether it is at least 
as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed psychiatric problems 
are causally related to the veteran's 
service or reflective of in-service 
aggravation, or whether that is unlikely 
(i.e., less than a 50-50 probability).

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.
    
    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.
    
    (i)  If it cannot be determined whether the 
veteran's current psychiatric disorder, if 
any, was caused or aggravated during service, 
on a medical or scientific basis without 
invoking processes relating to guesswork or 
mere conjecture, the examiner should clearly 
and specifically so specify in the examination 
report, with an explanation as to why this is 
so.

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for an acquired 
psychiatric disorder on all applicable bases.  

4.  If the decision remains adverse, provide 
the veteran and her representative with an 
appropriate Supplemental Statement of the 
Case.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

